UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02796) Exact name of registrant as specified in charter:	Putnam High Yield Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	November 30, 2013 Item 1. Schedule of Investments: Putnam High Yield Trust The fund's portfolio 11/30/13 (Unaudited) CORPORATE BONDS AND NOTES (85.9%) (a) Principal amount Value Advertising and marketing services (0.2%) Griffey Intermediate, Inc. / Griffey Finance Sub LLC 144A sr. notes 7s, 2020 $2,380,000 $1,856,400 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 1,465,000 1,510,781 Automotive (0.9%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 2,525,000 2,872,188 General Motors Co. 144A sr. unsec. notes 6 1/4s, 2043 595,000 603,925 General Motors Escrow escrow notes 8 1/4s, 2023 2,555,000 38,325 Motors Liquidation Co. Escrow escrow notes 8 3/8s, 2033 2,390,000 35,850 Navistar International Corp. sr. notes 8 1/4s, 2021 3,376,000 3,460,400 Schaeffler Finance BV company gauranty sr. notes Ser. REGS, 8 3/4s, 2019 (Netherlands) EUR 345,000 533,244 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) $1,280,000 1,456,000 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 945,000 1,082,024 Schaeffler Finance BV 144A sr. notes 4 3/4s, 2021 (Netherlands) 1,515,000 1,511,213 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 1,055,000 1,202,700 Basic materials (8.3%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 855,000 923,486 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 4,460,000 5,642,006 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 990,000 965,250 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 1,795,000 1,709,738 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 2,160,000 2,324,700 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 2,831,000 2,958,394 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 1,510,000 1,447,713 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 3,978,000 4,246,515 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 1,595,000 1,766,462 Cemex SAB de CV 144A company guaranty sr. notes 7 1/4s, 2021 (Mexico) 1,020,000 1,034,025 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 2,335,000 2,364,188 Cemex SAB de CV 144A company guaranty sr. notes 5 7/8s, 2019 (Mexico) 2,425,000 2,376,500 CPG Merger Sub LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 1,760,000 1,834,800 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 865,000 856,523 Exopack Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 2,080,000 2,085,200 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 1,915,000 2,029,900 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 1,635,000 1,827,112 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 2,677,000 2,830,928 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 650,000 702,000 FQM Akubra, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) 600,000 627,000 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 2,325,000 2,290,124 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 3,225,000 3,418,500 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 2,341,000 2,797,494 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 805,000 820,094 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 1,375,000 1,356,093 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 3,302,000 3,429,952 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 2,538,000 2,842,560 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 1,830,000 2,022,150 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 2,655,000 2,615,175 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 2,185,000 1,939,188 Ineos Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 1,380,000 1,533,525 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 1,615,000 1,768,425 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 3,295,000 3,315,594 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 3,663,000 4,203,292 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 2,385,000 2,635,425 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 1,555,000 1,621,088 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 2,640,000 2,772,000 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 1,510,000 1,562,850 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 760,000 749,284 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,770,000 1,982,400 Nufarm Australia, Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 1,458,000 1,505,384 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 2,720,000 2,910,400 PQ Corp. 144A sr. notes 8 3/4s, 2018 2,725,000 2,970,250 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 1,183,000 1,330,875 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 2,511,000 2,642,828 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 420,000 394,800 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 1,515,000 1,473,338 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) 980,000 1,011,227 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 1,458,000 1,592,864 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 630,000 685,125 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 435,000 473,063 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 1,580,000 1,714,300 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 270,000 267,975 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 4,218,000 4,797,975 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 620,000 654,100 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 2,115,000 2,233,969 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 1,915,000 1,917,394 USG Corp. sr. unsec. notes 9 3/4s, 2018 1,174,000 1,373,580 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 485,000 503,188 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 3,911,000 3,754,560 Broadcasting (2.7%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 1,381,000 1,394,810 Clear Channel Communications, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 3,725,000 3,799,500 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 2,890,000 3,041,725 Clear Channel Worldwide Holdings, Inc. sr. unsec. notes 6 1/2s, 2022 2,775,000 2,865,187 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 1,070,000 1,126,175 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 2,520,000 2,866,500 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 2,075,000 2,183,938 Gray Television, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2020 1,350,000 1,420,875 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 965,000 990,331 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 3,965,000 4,192,987 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 945,000 930,825 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 1,010,000 1,023,888 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 3,668,000 3,768,870 Sirius XM Holdings, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 3,790,000 3,894,224 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 1,440,000 1,548,000 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 2,515,000 2,785,363 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 1,475,000 1,640,938 Building materials (1.0%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 2,170,000 2,343,600 Building Materials Corp. 144A sr. notes 7s, 2020 1,385,000 1,488,874 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 1,040,000 1,120,600 Jeld-Wen, Inc. 144A sr. notes 12 1/4s, 2017 1,333,000 1,516,287 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 3,044,000 3,336,985 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 3,111,000 3,429,877 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 607,000 670,735 Owens Corning company guaranty sr. unsec. notes 9s, 2019 642,000 796,883 Capital goods (5.9%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 6,125,000 6,477,187 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 5,160,000 5,805,000 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) 2,200,000 2,205,500 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 825,000 845,625 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 1,627,000 1,893,421 Beverage Packaging Holdings Luxembourg II SA company guaranty sr. sub. notes Ser. REGS, 9 1/2s, 2017 EUR 1,295,000 1,826,337 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) $2,775,000 2,941,500 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 831,000 826,845 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 1,325,000 1,507,188 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 3,367,000 3,678,447 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 360,000 386,550 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 1,776,000 1,647,240 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 610,000 883,897 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 $1,202,000 1,247,074 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 2,430,000 1,810,350 Gestamp Funding Luxembourg SA 144A sr. notes 5 5/8s, 2020 (Luxembourg) 1,105,000 1,123,012 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 1,000,000 1,082,500 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 3,931,000 5,038,468 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 3,345,000 3,378,450 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 4,590,000 4,360,500 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 2,656,000 2,775,520 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 1,640,000 1,738,400 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 1,715,000 1,779,313 Reynolds Group Issuer, Inc. Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 1,235,000 1,370,850 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 2,995,000 3,069,875 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 3,870,000 4,286,024 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 195,000 208,650 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 240,000 252,600 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 7/8s, 2018 (Netherlands) (PIK) 3,445,000 3,651,700 Schaeffler Holding Finance BV 144A sr. unsec. notes 6 7/8s, 2018 (Netherlands) (PIK) EUR 1,175,000 1,706,357 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 $2,120,000 2,321,400 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 1,785,000 1,896,562 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 3,450,000 3,562,124 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 2,130,000 2,279,100 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 1,790,000 1,848,175 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 2,845,000 3,058,374 Triumph Group, Inc. unsec. sub. FRN notes 4 7/8s, 2021 1,000,000 967,500 WESCO Distribution, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 535,000 537,675 Coal (0.7%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 2,010,000 1,718,550 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 2,870,000 3,121,125 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 3,535,000 3,738,263 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 218,000 245,795 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 1,310,000 1,391,875 Commercial and consumer services (2.2%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 1,094,850 1,101,693 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 1,115,000 1,123,363 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 1,375,000 1,588,125 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 4,914,000 5,675,670 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 2,170,000 2,316,475 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 3,315,000 3,327,483 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 3,045,000 3,113,513 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 3,180,000 3,315,150 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 2,710,000 3,031,813 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 3,739,000 4,131,595 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 1,404,000 1,421,550 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 2,468,723 2,604,503 Communication services (10.1%) Adelphia Communications Corp. escrow bonds zero %, 2014 4,000 30 Adelphia Communications Corp. escrow bonds zero %, 2014 4,000 30 Adelphia Communications Corp. escrow bonds zero %, 2014 2,906,000 21,795 Adelphia Communications Corp. escrow bonds zero %, 2014 81,000 608 Adelphia Communications Corp. escrow bonds zero %, 2014 2,223,000 16,673 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 1,772,000 2,051,090 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 903,000 1,011,360 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 2,142,000 2,238,390 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 2,865,000 2,714,588 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 705,000 766,688 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 1,585,000 1,648,400 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 3,075,000 2,882,813 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 1,851,000 1,955,119 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 1,995,000 2,039,888 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 540,000 549,450 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 415,000 448,200 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 1,020,000 1,104,558 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 3,945,000 3,895,688 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 1,540,000 1,663,200 CyrusOne LP/CyrusOne Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 885,000 907,125 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 2,710,000 2,831,950 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,695,000 1,764,919 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,805,000 2,089,287 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 825,000 888,938 Equinix, Inc. sr. unsec. notes 7s, 2021 1,285,000 1,407,074 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 1,135,000 1,299,575 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 2,645,000 3,054,974 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 2,130,000 2,284,424 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 2,076,000 2,288,790 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 2,026,000 2,226,068 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 5,675,000 5,987,125 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 9,014,000 9,442,165 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 868,000 969,990 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 1,980,000 2,217,600 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 470,000 514,650 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 934,000 990,040 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 965,000 979,475 Lynx I Corp. 144A sr. notes 5 3/8s, 2021 (United Kingdom) 1,065,000 1,086,300 Lynx II Corp. 144A sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 1,065,000 1,096,950 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 1,495,000 1,592,175 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 3,916,000 4,033,480 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 4,409,000 4,585,360 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 2,935,000 2,113,200 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 2,610,000 2,531,700 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 1,680,000 1,699,131 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 $1,500,000 1,635,581 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 2,436,000 2,598,732 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 982,000 1,060,560 SBA Telecommunications, Inc. notes 5 3/4s, 2020 2,285,000 2,382,113 Sprint Capital Corp. company guaranty 6 7/8s, 2028 5,247,000 4,984,650 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 5,670,000 6,208,650 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 4,075,000 4,411,188 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 140,000 162,400 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 3,165,000 3,410,288 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 6,506,000 7,864,128 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 405,000 419,175 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 1,015,000 1,065,750 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 730,000 744,600 T-Mobile USA, Inc. 144A sr. unsec. notes 5 1/4s, 2018 960,000 1,000,800 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 1,275,000 1,379,904 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 3,210,000 3,145,800 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 849,000 917,981 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 6,229,000 6,929,763 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 500,000 717,827 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $2,375,000 2,493,750 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 875,000 929,688 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) (PIK) 1,359,653 1,403,842 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 1,235,000 1,179,425 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,938,000 2,223,855 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 2,047,000 2,185,173 Consumer (0.3%) Gibson Brands, Inc. 144A sr. unsec. notes 8 7/8s, 2018 2,755,000 2,816,988 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 140,000 148,400 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 175,000 186,156 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 1,604,000 1,720,290 Consumer staples (5.7%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 2,995,000 2,755,400 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 1,069,000 1,101,070 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 2,405,000 2,579,363 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 730,000 854,100 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,010,000 982,225 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 1,385,000 1,319,213 Barry Callebaut Services NV 144A company guaranty sr. unsec. notes 5 1/2s, 2023 (Belgium) 2,310,000 2,347,269 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 1,830,000 2,038,163 Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 1,625,000 1,852,500 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 2,695,000 2,944,288 Claire's Stores, Inc. 144A sr. notes 9s, 2019 3,095,000 3,462,531 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 675,000 634,500 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 3,123,000 3,556,315 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 2,351,000 2,512,631 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 680,000 640,900 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 545,000 532,738 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 2,962,000 3,265,634 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 2,215,000 2,480,800 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 2,600,000 2,886,000 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 1,000,000 1,091,250 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 1,845,000 1,651,533 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 3,060,000 2,945,250 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 920,000 994,750 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 1,315,000 1,367,600 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 1,605,000 1,665,188 JBS USA LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 685,000 710,688 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 810,000 874,800 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 3,390,000 3,542,550 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 1,520,000 1,618,800 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 4,980,000 5,428,200 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 1,265,000 1,350,388 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 1,250,000 1,325,000 Post Holdings, Inc. 144A sr. unsec. unsub. notes 7 3/8s, 2022 250,000 265,000 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 3,090,000 3,275,400 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 3,805,000 3,771,706 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 880,000 990,000 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 2,300,000 2,653,625 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 740,000 828,800 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 1,960,000 2,072,700 Sun Merger Sub, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2021 530,000 543,250 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 1,865,000 1,944,263 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 3,020,000 3,382,400 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 252,000 258,300 Energy (oil field) (1.1%) Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,740,000 1,761,750 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 2,665,000 2,778,263 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 2,080,000 2,215,200 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 1,918,000 1,961,155 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 2,800,000 3,044,978 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 2,030,000 2,090,900 Tervita Corp. 144A company guaranty sr. unsec. unsub. notes 9s, 2018 (Canada) CAD 1,300,000 1,266,575 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) $665,000 671,650 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 505,000 536,563 Entertainment (1.2%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 1,825,000 2,085,063 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 420,000 457,800 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 1,360,000 1,332,800 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 770,000 742,087 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 345,000 323,438 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 345,000 376,913 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 2,555,000 2,548,613 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 955,000 974,100 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 1,770,000 1,672,650 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 2,275,000 2,235,188 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 4,309,000 4,222,820 Financials (8.7%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 2,720,000 2,835,600 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 690,000 713,288 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 25,000 27,438 Allegion US Holding Co., Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 2,790,000 2,894,625 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 1,500,000 1,788,750 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 1,270,000 1,524,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 670,000 785,575 Ally Financial, Inc. unsec. sub. notes 8s, 2018 1,542,000 1,834,980 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 2,202,000 2,643,501 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 2,190,000 2,075,024 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 3,232,000 3,442,080 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 965,000 927,606 CIT Group, Inc. company guaranty sr. notes 5s, 2023 1,435,000 1,402,713 CIT Group, Inc. sr. unsec. notes 5s, 2022 850,000 841,500 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 2,460,000 2,626,050 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 590,000 666,700 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 1,635,000 1,761,712 Citigroup, Inc. unsec. sub. notes 4 3/4s, 2019 EUR 870,000 1,175,017 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 $2,605,000 2,409,625 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 1,500,000 1,605,000 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 795,000 872,513 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 2,950,000 2,566,500 Dresdner Funding Trust I 144A bonds 8.151s, 2031 4,775,000 4,918,250 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 3,910,000 4,183,700 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 6.071s, perpetual maturity (Jersey) 1,625,000 1,618,905 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 2,655,000 3,004,318 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 1,050,000 1,026,029 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 2,700,000 2,791,125 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 1,525,000 1,591,719 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A unsec. sub. notes 6s, 2020 2,208,000 2,265,960 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 490,000 537,775 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 1,310,000 1,346,025 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 955,000 928,738 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 1,605,000 1,757,474 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 (R) 1,385,000 1,613,525 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 550,000 572,000 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 1,565,000 1,674,550 Lloyds Bank PLC jr. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 1,765,000 4,538,889 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) $1,305,000 1,350,675 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 902,000 935,825 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 1,105,000 1,243,125 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 1,380,000 1,431,750 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 2,340,000 2,223,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. FRN notes 6 1/2s, 2018 1,900,000 1,923,750 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 1,810,000 1,855,250 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 1,125,000 1,181,250 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 2,020,000 1,984,650 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 1,400,000 1,389,500 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 3,435,000 3,512,288 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 2,535,000 2,725,125 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 2,565,000 2,577,825 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 2,781,000 2,836,620 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 1,870,000 2,061,674 Royal Bank of Scotland Group PLC jr. sub. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 1,200,000 1,149,000 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 5,780,000 5,996,750 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 3,260,000 3,797,900 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 6,180,000 6,674,400 Springleaf Finance Corp. 144A sr. unsec. notes 7 3/4s, 2021 560,000 599,200 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 1,175,000 1,157,375 Stearns Holdings, Inc. 144A bank guaranty sr. unsec. FRN notes 9 3/8s, 2020 3,683,000 3,802,698 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 2,800,000 2,982,000 Gaming and lottery (1.8%) Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 3,675,000 3,573,937 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 466,000 474,155 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 1,900,000 1,990,250 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 1,310,000 1,270,153 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $770,000 746,900 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 795,000 846,675 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 2,050,000 2,193,500 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 5,381,465 5,973,426 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 2,825,000 2,775,563 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 1,880,000 2,049,200 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 5,016,000 5,053,620 Health care (7.2%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 2,875,000 2,968,438 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 2,795,000 2,906,800 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 2,083,000 2,239,225 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. 144A company guaranty sr. unsec. notes 6s, 2021 3,890,000 3,987,250 Biomet, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2020 3,125,000 3,250,000 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 2,835,000 3,005,100 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 2,365,000 2,536,462 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 2,135,000 3,244,291 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) $2,258,000 2,297,515 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 4,165,000 4,331,600 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 950,000 1,033,125 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) (PIK) 1,037,000 1,064,221 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 1,000,000 1,435,193 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $2,131,000 2,397,374 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 1,816,000 1,968,090 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 1,945,000 2,100,600 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 1,963,000 2,097,955 HCA, Inc. sr. notes 6 1/2s, 2020 6,665,000 7,356,493 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 705,000 784,313 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 4,218,000 4,523,804 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 (PIK) 1,515,000 1,560,450 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 1,004,000 1,061,730 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 980,000 1,031,450 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 1,060,000 1,189,850 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 5,480,000 6,288,300 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 453,000 502,830 LifePoint Hospitals, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2021 670,000 672,513 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 (PIK) 1,370,000 1,424,800 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 1,015,000 1,121,575 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 1,645,000 1,788,937 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 3,420,000 3,591,000 Service Corp. International/US sr. notes 7s, 2019 1,100,000 1,177,000 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 955,000 964,550 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 2,025,000 2,146,500 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 3,185,000 3,291,156 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 330,000 346,500 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 2,300,000 2,196,500 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 2,270,000 2,485,650 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 2,125,000 1,997,500 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 1,270,000 1,327,150 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 1,880,000 2,105,600 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 410,000 439,725 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 1,555,000 1,667,737 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 430,000 453,650 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 3,345,000 3,574,969 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 2,495,000 2,747,619 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 2,055,000 2,111,513 Homebuilding (2.1%) Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 1,705,000 1,832,875 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 2,041,000 2,265,510 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 1,475,000 1,445,500 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 2,880,000 3,002,400 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 1,275,000 1,264,213 D.R. Horton, Inc. company guaranty sr. unsec. FRN notes 5 3/4s, 2023 520,000 525,200 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 2,440,000 2,519,300 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 675,000 712,125 Lennar Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2018 910,000 1,014,650 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 980,000 908,950 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,645,000 1,776,600 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 2,460,000 2,410,800 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 2,270,000 2,621,850 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 1,635,000 1,684,050 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 500,000 546,250 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 980,000 1,004,500 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 607,000 664,665 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 1,455,000 1,404,074 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 2,384,000 2,610,480 Lodging/Tourism (1.2%) FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 1,287,000 1,370,655 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 680,000 727,600 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 720,000 702,000 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 3,225,000 3,660,375 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 965,000 1,066,325 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 1,715,000 1,843,625 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 2,589,000 3,048,548 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 1,505,000 1,678,075 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 570,000 599,925 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 3,065,000 2,904,088 Media (0.3%) Nielsen Co. Luxembourg SARL (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 2,735,000 2,817,050 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 918,000 892,755 Oil and gas (11.1%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 1,047,000 1,120,290 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 2,810,000 3,013,725 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 2,620,000 2,561,050 Antero Resources Finance Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 2,110,000 2,131,100 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 3,855,000 4,047,750 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 1,310,000 1,408,250 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 2,135,000 2,281,781 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 4,636,000 5,035,855 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 1,880,000 2,143,200 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 2,785,000 3,056,538 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 790,000 1,168,657 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $765,000 833,850 Chesapeake Energy Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,180,000 1,326,025 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 675,000 698,625 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 2,580,000 2,696,100 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 1,650,000 1,782,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,480,000 1,504,050 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 1,222,000 1,243,385 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 2,246,000 1,594,660 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 6,245,000 6,432,350 Continental Resources, Inc. company guaranty sr. unsec. notes 4 1/2s, 2023 1,020,000 1,009,800 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 2,840,000 2,996,200 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 2,062,000 2,268,200 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 1,280,000 1,363,200 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 3,494,000 3,406,650 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 1,865,000 1,841,688 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 5,000,000 5,250,000 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 1,345,000 1,439,150 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 600,000 636,000 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 6,490,000 6,587,350 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 235,000 250,275 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 835,000 874,663 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 875,000 964,688 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 3,785,000 4,191,888 Kodiak Oil & Gas Corp. 144A sr. unsec. unsub. notes 5 1/2s, 2022 850,000 850,000 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 3,579,000 3,990,585 Linn Energy LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 2,510,000 2,528,825 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 7s, 2019 5,220,000 5,193,900 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (In default) (NON) 699,000 405,420 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 1,755,000 1,825,200 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 1,175,000 1,186,750 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 2,825,000 2,118,750 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 2,585,000 2,694,863 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 490,000 509,600 Newfield Exploration Co. sr. unsec. unsub. notes 5 5/8s, 2024 1,130,000 1,127,175 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 2,520,000 2,639,700 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 1,445,000 1,560,600 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 4,565,000 4,907,375 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 6,958,000 6,923,210 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 2,293,000 2,505,316 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 1,080,000 1,171,800 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 1,070,000 1,051,275 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 4,155,000 4,466,625 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 1,375,000 1,380,156 Sabine Pass Liquefaction, LLC 144A sr. notes 6 1/4s, 2022 1,385,000 1,385,000 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 4,071,000 4,600,230 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 1,060,000 1,097,100 Samson Investment Co. 144A sr. unsec. notes 10 1/2s, 2020 3,830,000 4,141,187 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 580,000 607,550 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 890,000 954,614 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 3,535,000 3,800,125 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 1,255,000 1,330,300 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 1,105,000 1,182,350 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 435,000 465,450 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 2,200,000 2,304,500 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 310,000 321,625 Whiting Petroleum Corp. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 4,810,000 4,966,325 Williams Cos., Inc. (The) notes 7 3/4s, 2031 293,000 330,578 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 639,000 756,073 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 1,640,000 1,648,200 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 3,913,000 4,186,910 Publishing (0.2%) American Media, Inc. 144A notes 13 1/2s, 2018 334,251 359,320 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 1,360,000 1,387,200 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 1,725,000 1,774,594 Retail (3.2%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 2,035,000 2,258,850 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 800,000 920,000 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 2,125,000 2,284,375 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 1,259,000 1,259,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 1,131,000 1,133,828 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 2,375,000 2,662,969 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 (PIK) 200,000 206,000 Chinos Intermediate Holdings A, Inc. 144A sr. unsec. notes 7 3/4s, 2019 (PIK) 2,517,000 2,542,170 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 3,852,000 3,707,550 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 1,085,000 1,133,825 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 2,845,000 3,129,500 L Brands, Inc. sr. notes 5 5/8s, 2022 1,405,000 1,440,125 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 (PIK) 2,909,000 3,010,815 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 2,771,000 2,840,303 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 4,365,000 4,528,688 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 2,855,000 2,940,650 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 1,355,000 1,392,263 Neiman-Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 1,996,000 1,971,050 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 2,165,000 2,186,650 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,455,000 1,564,125 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 1,395,000 1,429,875 Rent-A-Center, Inc./TX company guaranty sr. unsec. notes 4 3/4s, 2021 1,880,000 1,762,500 Technology (4.4%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 3,820,000 3,968,025 Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 1,029,000 890,085 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 2,470,000 2,488,524 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 1,486,000 1,344,830 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 5,845,000 5,684,263 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 2,027,000 2,204,363 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 6,211,000 7,282,398 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 6,881,000 7,302,461 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 1,655,000 1,770,850 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 2,470,000 2,717,000 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 (FWC) 3,515,000 3,646,813 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 1,447,000 1,642,345 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 2,749,000 2,776,490 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 1,640,000 1,849,100 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 1,390,000 1,605,450 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 890,000 987,900 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 2,400,000 2,448,000 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 370,000 399,600 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 1,803,000 1,694,820 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 5,130,000 5,097,938 SunGard Data Systems, Inc. unsec. sub. notes 6 5/8s, 2019 1,400,000 1,461,250 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 2,228,000 2,422,950 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 2,610,000 2,851,425 Textiles (0.1%) Hanesbrands, Inc. sr. unsec. notes 8s, 2016 905,000 943,472 Quiksilver, Inc./QS Wholesale, Inc. company guaranty sr. unsec. notes 10s, 2020 250,000 277,500 Quiksilver, Inc./QS Wholesale, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 255,000 274,125 Transportation (1.3%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 5,783,000 6,137,208 Aguila 3 SA 144A company guaranty sr. unsec. notes 7 7/8s, 2018 (Luxembourg) 1,377,000 1,461,341 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 2,732,000 2,971,050 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 2,650,000 2,848,750 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 1,125,000 1,252,969 United Continental Holdings, Inc. company guaranty sr. unsec. notes 6s, 2020 1,585,000 1,579,056 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 2,010,000 2,004,975 Utilities and power (4.0%) AES Corp. (VA) sr. unsec. notes 8s, 2020 1,291,000 1,510,470 AES Corp. (VA) sr. unsec. unsub. notes 9 3/4s, 2016 270,000 317,925 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 2,405,000 2,819,862 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 2,965,000 3,350,450 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 950,000 897,750 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 2,868,000 3,140,460 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 670,000 688,425 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 550,000 544,500 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 3,047,000 3,305,525 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 3,010,000 3,250,800 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 2,590,000 3,238 El Paso Corp. sr. unsec. notes 7s, 2017 1,000,000 1,131,704 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 121,000 123,471 El Paso Natural Gas Co. debs. 8 5/8s, 2022 1,597,000 2,047,961 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 4,414,000 4,689,874 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 2,875,000 3,335,000 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 940,000 996,400 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 1,680,000 1,915,200 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 2,190,000 2,359,725 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 695,000 781,875 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 3,175,000 3,643,313 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 (PIK) 1,579,987 1,666,885 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 2,225,000 2,336,250 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 765,000 858,713 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 610,000 703,025 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 1,493,000 1,493,000 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 4,166,000 4,645,090 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,720,000 1,689,900 Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 2,100,000 1,921,500 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 200,000 214,000 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 639,000 772,554 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 1,345,000 985,213 Total corporate bonds and notes (cost $1,206,181,522) SENIOR LOANS (5.0%) (a) (c) Principal amount Value Basic materials (0.1%) Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) $1,365,000 $1,388,888 Capital goods (—%) Mirror Bidco Corp. bank term loan FRN 5 1/4s, 2019 (Luxembourg) 402,386 404,021 Communication services (0.1%) Asurion Corp. bank term loan FRN 11s, 2019 1,960,000 2,033,500 Consumer cyclicals (2.5%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 534,600 536,891 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 367,918 369,413 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 6,605,653 6,267,113 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 3,545,611 3,564,448 CityCenter Holdings, LLC bank term loan FRN Ser. B, 5s, 2020 1,880,000 1,901,150 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.918s, 2019 6,226,000 5,887,461 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 1,500,000 1,499,063 Cumulus Media Holdings, Inc. bank term loan FRN 7 1/2s, 2019 1,694,746 1,732,878 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 773,905 716,691 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/2s, 2019 623,000 628,046 Golden Nugget, Inc. bank term loan FRN Ser. DD, 5 1/2s, 2019 267,000 269,163 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.17s, 2014 (PIK) — — Harrah's bank term loan FRN Ser. B, 9 1/2s, 2016 827,750 829,561 J.C. Penney Corp., Inc. bank term loan FRN 6s, 2018 379,050 369,912 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 5s, 2020 3,690,000 3,711,505 Travelport, LLC bank term loan FRN 9 1/2s, 2016 3,482,499 3,602,935 Travelport, LLC bank term loan FRN 8 3/8s, 2016 (PIK) 965,348 982,544 Travelport, LLC bank term loan FRN 6 1/4s, 2019 1,995,000 2,038,018 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 1,415,000 1,400,850 Consumer staples (0.2%) BJ's Wholesale Club, Inc. bank term loan FRN 8 1/2s, 2020 915,000 931,871 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 1,147,125 1,154,295 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 1,145,000 1,159,299 WNA Holdings, Inc. bank term loan FRN 8 1/2s, 2020 500,000 502,500 Energy (0.9%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 3,965,000 4,040,053 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 2,613,102 2,596,227 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 870,625 879,694 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 (PIK) 2,835,000 2,877,525 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 2,297,638 2,296,201 Financials (0.4%) iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 (R) 1,786 1,794 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 553,322 568,366 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 3,765,000 3,678,718 Serta Simmons Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2019 1,333,923 1,338,914 Health care (0.3%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 1,905,600 1,905,600 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 1,430,577 1,435,942 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 599,879 603,736 Transportation (0.2%) Air Medical Group Holdings, Inc. bank term loan FRN 8 3/8s, 2018 (PIK) 2,860,000 2,802,800 Utilities and power (0.3%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.73s, 2017 6,314,407 4,363,256 Total senior loans (cost $74,192,522) COMMON STOCKS (1.7%) (a) Shares Value American Axle & Manufacturing Holdings, Inc. (NON) 84,740 $1,694,800 Calpine Corp. (NON) 112,900 2,134,939 CIT Group, Inc. 22,503 1,135,951 DISH Network Corp. Class A 28,200 1,527,312 Elizabeth Arden, Inc. (NON) 42,675 1,686,943 General Motors Co. (NON) 76,511 2,963,271 Gulfport Energy Corp. (NON) 25,300 1,478,279 Harry & David Holdings, Inc. (NON) 2,288 283,712 Huntsman Corp. 75,985 1,742,336 Jarden Corp. (NON) 29,620 1,665,829 Kodiak Oil & Gas Corp. (NON) 250,980 2,846,113 LyondellBasell Industries NV Class A 12,183 940,284 MetLife, Inc. 21,395 1,116,605 Surgical Care Affiliates, Inc. (NON) 3,354 102,096 Tribune Co. (NON) 24,806 1,848,047 Tribune Co. Class 1C (F) 2,165,993 541,498 Trump Entertainment Resorts, Inc. (NON) 3,732 7,464 Vantage Drilling Co. (NON) 949,728 1,775,991 Total common stocks (cost $23,044,260) PREFERRED STOCKS (0.6%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 3,362 $3,230,777 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 138,915 3,728,479 M/I Homes, Inc. $2.438 pfd. 53,597 1,380,123 Total preferred stocks (cost $6,573,246) CONVERTIBLE PREFERRED STOCKS (0.6%) (a) Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 114,663 $2,391,801 MetLife, Inc. $3.75 cv. pfd. 37,735 1,157,332 United Technologies Corp. $3.75 cv. pfd. 26,200 1,712,432 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. (R) 52,831 2,895,799 Total convertible preferred stocks (cost $7,280,777) CONVERTIBLE BONDS AND NOTES (0.3%) (a) Principal amount Value DFC Global Corp. cv. sr. unsec. unsub. notes 3 1/4s, 2017 $1,704,000 $1,516,901 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) 907,000 1,172,864 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 995,000 2,088,256 Total convertible bonds and notes (cost $3,927,811) WARRANTS (0.1%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 420 $37,628 General Motors Co. 7/10/19 18.33 18319 387,996 General Motors Co. 7/10/16 18.33 18319 530,335 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 0.01 672570 — Total warrants (cost $770,298) SHORT-TERM INVESTMENTS (3.8%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.08% (AFF) 53,895,768 $53,895,768 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.12%, October 16, 2014 (SEGSF) $1,321,000 1,319,921 U.S. Treasury Bills with an effective yield of 0.07%, August 21, 2014 (SEGSF) 110,000 109,924 U.S. Treasury Bills with an effective yield of 0.10%, July 24, 2014 (SEGSF) 221,000 220,871 Total short-term investments (cost $55,546,364) TOTAL INVESTMENTS Total investments (cost $1,377,516,800) (b) FORWARD CURRENCY CONTRACTS at 11/30/13 (aggregate face value $23,840,906) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 1/16/14 $250,439 $257,471 $7,032 Euro Sell 12/18/13 257,762 218,051 (39,711) Barclays Bank PLC British Pound Sell 12/18/13 4,315,785 4,101,302 (214,483) Euro Sell 12/18/13 1,023,170 952,939 (70,231) Citibank, N.A. Euro Buy 12/18/13 97,425 98,747 (1,322) Euro Sell 12/18/13 97,425 94,455 (2,970) Credit Suisse International Euro Sell 12/18/13 1,784,229 1,694,960 (89,269) Deutsche Bank AG Euro Sell 12/18/13 904,140 839,117 (65,023) Goldman Sachs International Euro Sell 12/18/13 2,247,712 2,179,409 (68,303) HSBC Bank USA, National Association Euro Sell 12/18/13 460,223 417,175 (43,048) JPMorgan Chase Bank N.A. Canadian Dollar Sell 1/16/14 823,233 847,036 23,803 Euro Sell 12/18/13 2,548,141 2,479,223 (68,918) Royal Bank of Scotland PLC (The) Euro Buy 12/18/13 821,797 822,983 (1,186) Euro Sell 12/18/13 821,797 832,940 11,143 State Street Bank and Trust Co. Canadian Dollar Sell 1/16/14 1,042,179 1,072,137 29,958 Euro Buy 12/18/13 713,365 788,491 (75,126) UBS AG Euro Sell 12/18/13 2,076,097 2,003,311 (72,786) WestPac Banking Corp. Canadian Dollar Sell 1/16/14 1,721,014 1,770,494 49,480 Euro Sell 12/18/13 2,445,281 2,370,665 (74,616) Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2013 through November 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,459,219,164. (b) The aggregate identified cost on a tax basis is $1,380,017,685, resulting in gross unrealized appreciation and depreciation of $67,586,191 and $17,257,326, respectively, or net unrealized appreciation of $50,328,865. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $28,118,678 $204,444,327 $178,667,237 $11,627 $53,895,768 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $1,559,518 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $775,533 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $661,426. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Basic materials $2,682,620 $— $— Capital goods 1,694,800 — — Communication services 1,527,312 — — Consumer cyclicals 6,477,147 7,464 541,498 Consumer staples 1,686,943 283,712 — Energy 6,100,383 — — Financials 2,252,556 — — Health care 102,096 — — Utilities and power 2,134,939 — — Total common stocks Convertible bonds and notes $— $4,778,021 $— Convertible preferred stocks 1,712,432 6,444,932 — Corporate bonds and notes — 1,253,807,031 — Preferred stocks 3,728,479 4,610,900 — Senior loans — 73,270,842 — Warrants 918,331 37,628 — Short-term investments 53,895,768 1,650,716 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(765,576) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $121,416 $886,992 Equity contracts 955,959 — Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $40,700,000 Warrants (number of warrants) 710,000 The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2014
